Citation Nr: 1628340	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected temporomandibular disorder (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1971 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In January 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The RO granted service connection for tinnitus in a December 2014 decision.  As this is a full grant of the benefits sought on appeal, that issue is no longer before the Board. 

The Veteran submitted additional evidence directly to the Board. He also submitted the requisite waiver in February 2016.


FINDING OF FACT

The Veteran's bilateral hearing loss has been linked by medical professionals to his service-connected TMJ.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his bilateral hearing loss is directly related to his service-connected TMJ.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran's service treatment records (STRs) show that the Veteran sustained trauma to his right mandible during a fast-pitch baseball game, and his mandible was fractured.  This resulted in the post-service diagnosis of TMJ, and this condition has been service-connected. 

The Veteran had a current diagnosis of bilateral hearing loss, which was confirmed by a January 2014 VA audiology examination.  Additionally, a medical professional has stated that the Veteran's diagnosed bilateral hearing loss is secondary to his service-connected TMJ.  Namely, a June 2014 private opinion stated that the Veteran's bilateral hearing loss is related to his TMJ, stating that "the nerve supply from the TMJ has been shown to have connections with the parts of the brain that are involved in both hearing and the interpretation of sound."  In addition, the Veteran submitted treatise evidence which pointed to the same conclusion.   

As such, the Veteran's claim for service connection for bilateral hearing loss, as secondary to TMJ, is granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


